 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of May 15, 2020 by and
between AgeX Therapeutics, Inc. (the “Company”), a Delaware corporation, and
Andrea Park (“Executive”). In consideration of the terms and conditions set
forth in this Agreement, the parties hereto agree as follows:

 

1.       Engagement; Position and Duties

 

(a)       Position and Duties. The Company agrees to employ Executive in the
position of Chief Financial Officer, and Executive accepts such employment.
Executive shall perform the duties and functions that are normally carried out
by a Chief Financial Officer of a developer of drug and cell therapy products
and technologies of a size comparable to the Company that has a class equity
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and as the Board of Directors of the Company
(the “Board of Directors”) shall from time to time reasonably determine. Without
limiting the generality of the immediately preceding sentence, Executive’s
duties and functions include, but are not limited to, the duties and functions
set forth in Exhibit A. Executive shall report to the Company’s Chief Executive
officer and the Board of Directors. Executive shall devote her best efforts,
skills and abilities, on a full-time basis, exclusively to the Company’s
business. Executive covenants and agrees that she will faithfully adhere to and
fulfill such reasonable policies as are established from time to time by the
Board of Directors or the Company (“Policies”).

 

(b)       No Conflicting Obligations. Executive represents and warrants to
Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies.

 

(c)       Performance of Services for Related Companies. In addition to the
performance of services for the Company, Executive shall, to the extent so
required by the Company, also perform services for one or more members of a
consolidated group of which the Company is a part (“Related Company”), provided
that such services are consistent with the kind of services Executive performs
or may be required to perform for the Company under this Agreement. If Executive
performs any services for any Related Company, Executive shall not be entitled
to receive any compensation or remuneration in addition to or in lieu of the
compensation and remuneration provided under this Agreement on account of such
services for the Related Company. The Policies will govern Executive’s
employment by the Company and any Related Companies for which Executive is asked
to provide Services. In addition, Executive covenants and agrees that Executive
will faithfully adhere to and fulfill such additional policies as may
established from time to time by the board of directors of any Related Company
for which Executive performs services, to the extent that such policies and
procedures differ from or are in addition to the Policies adopted by the
Company.

 

(d)       No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Company that Executive will not use or disclose, in
connection with Executive’s employment by Company or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that Company or a Related Company holds
a valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to Company that Executive has
returned all property and confidential information belonging to any prior
employer, other than her current consulting clients.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

1

 

 



2.       Compensation

 

(a)       Salary. During the term of this Agreement, Company shall pay to the
Executive a salary of $265,000 per year (“Base Salary”). Executive’s salary
shall be paid in equal semi-monthly installments, consistent with Company’s
regular salary payment practices. Executive’s salary may be increased from
time-to-time by Company, in Company’s sole and absolute discretion, without
affecting this Agreement.

 

(b)       Annual Bonus. Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors, in its discretion, based on Executive’s
performance and achievement of goals or milestones set by the Board of Directors
from time to time. Executive’s target annual bonus shall equal forty percent
(40%) of Base Salary. Executive agrees that the Board of Directors may follow
the recommendations of its Compensation Committee in determining whether to
award a bonus or to establish performance goals or milestones. The Board of
Directors may also elect delegate the determination of an award bonus or the
establishment of performance goals or milestones to the Compensation Committee.
Executive agrees that the Board of Directors and the Company are not obligated
to adopt any bonus plan, to maintain in effect any bonus plan that may now be in
effect or that may be adopted during the term of Executive’s employment, or to
pay Executive a bonus unless (i) a bonus is earned under the terms and
conditions of any bonus plan adopted by the Company or (ii) Executive attains
the bonus performance goals established by the Board of Directors or its
Compensation Committee. Unless otherwise provided in a bonus plan or award, a
bonus shall not be earned until paid and shall not be paid unless Executive
remains an employee of the Company on the date of payment.

 

(c)       Expense Reimbursements. Company shall reimburse Executive for
reasonable travel and other business expenses (but not expenses of commuting to
her primary workplace) incurred by Executive in the performance of Executive’s
duties under this Agreement, subject to the Company’s Policies and procedures in
effect from time to time, and provided that Executive submits supporting
vouchers.

 

(d)       Benefit Plans. Executive shall be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, equity incentive plan or other similar employee
benefit plans which may be adopted by Company for its executive officers or
other employees. Company has the right, at any time and without any amendment of
this Agreement, and without prior notice to or consent from Executive, to adopt,
amend, change, or terminate any such benefit plans that may now be in effect or
that may be adopted in the future, in each case without any further financial
obligation to Executive; provided that such unilateral change does apply to
Executive in a manner different than other Company executives or employees of a
comparable executive level, except for changes required by applicable federal,
state, or local law, or implemented in response to any change of federal, state
or local law or regulation Any benefits to which Executive may be entitled under
any benefit plan shall be governed by the terms and conditions of the applicable
benefit plan, and any related plan documents, as in effect from time to time.

 

(e)       Stock Options. As soon as practicable on or after the date of this
Agreement, the Company will grant Executive an option to purchase 300,000 of the
Company’s shares of common stock, par value $0.0001 per share (the “Option”).

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

2

 

 



(i)       The exercise price of the Option will be the fair market value of the
Company’s common shares on the date of the grant, as determined by the Board of
Directors. The Option will be in addition to any existing stock options
previously granted to the Executive. The Option will vest (and thereby become
exercisable) as follows: one quarter of the options shall vest upon completion
of 12 full months of continuous employment of the Executive by the Company
measured from the effective date of grant, and the balance of the options shall
vest in 36 equal monthly installments commencing on the first anniversary of the
effective date of grant, based upon the completion of each month of continuous
employment of the Executive by the Company. The unvested portion of the Option
shall not be exercisable. The Option will not be transferable by the Executive
during her lifetime, except as provided in the Stock Option Agreement consistent
with the Company’s Equity Incentive Plan (the “Plan”).

 

(ii)       The vested portion of the Option shall expire on the earliest of (A)
ten (10) years from the date of the grant, (B) three months after Executive
ceases to provide continuous service to the Company as an employee or consultant
for any reason other than Executive’s death or Disability (as defined below), or
(C) one year after Executive ceases to be a service provider to the Company due
to her death or Disability; provided that if Executive dies during the three
month period described in clause (B) of this Section 2(e)(ii), the expiration
date of the vested portion of the Option shall be one year after the date of her
death.

 

(iii)       The Option will be subjected to the terms and conditions of the Plan
and a Stock Option Agreement consistent with the Plan.

 

(iv)       On an annual basis, the Board of Directors shall determine whether to
grant Executive additional options under the Plan. If granted, such additional
options shall be subject to terms and conditions determined by the Board of
Directors; provided, however, that additional options shall vest monthly over
forty-eight months starting at the grant date.

 

(f)       Vacation; Sick Leave. Executive shall be entitled to 25 paid time off
days per year (accrued on a biweekly pay period basis and capped at 1.5 times
the yearly accrual), 24 hours of annual sick leave, without reduction in
compensation, during each calendar year, or as may be provided by the Policies.
Executive’s vacation shall be taken at such time as is consistent with the needs
and Policies of Company. All vacation days and sick leave days shall accrue
annually based upon days of service. Executive’s right to leave from work due to
illness is subject to the Policies and the provisions of this Agreement
governing termination due to disability, sickness or illness. The Policies
governing the disposition of unused sick leave days remaining at the end of
Company’s fiscal year shall govern whether unused sick leave days will be paid,
lost, or carried over into subsequent fiscal years.

 

3.       Competitive Activities. During the term of Executive’s employment, and
for twenty-four months thereafter, Executive shall not, for Executive or any
third party, directly or indirectly, solicit for employment or recommend for
employment any person employed by Company or any Related Company. During the
term of Executive’s employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Company or any Related Company.
Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of Company’s or a Related Company’s Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of Company or a Related Company.
Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

3

 

 



4.       Inventions/Intellectual Property/Confidential Information. Executive
acknowledges the execution and delivery to Company of an Executive Confidential
Information and Inventions Assignment Agreement (the “Confidentiality and IP
Agreement”), attached hereto as Exhibit B.

 

5.       Termination of Employment. Executive understands and agrees that
Executive’s employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by the Company
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive’s employment, the Company and the
Related Companies shall have no further obligation to Executive by way of
compensation or otherwise as expressly provided in this Agreement or in any
separate agreement that might then exist between Executive and a Related
Company.

 

(a)       Payments Due Upon Termination of Employment. Upon termination of
Executive’s employment with the Company and all Related Companies at any time
and for any reason, in the event of the termination of Executive’s employment by
Company for Cause, or termination of Executive’s employment as a result of
death, Disability, or resignation, Executive will be entitled to receive only
the severance benefits set forth below, but Executive will not be entitled to
any other compensation, award, or damages with respect to Executive’s employment
or termination of employment.

 

(i)       Termination for Cause, Death, Disability, or Resignation, Other than
for Good Reason. In the event of the termination of Executive’s employment by
the Company for Cause, or termination of Executive’s employment as a result of
death, Disability, or resignation, other than for Good Reason, Executive will be
entitled to receive payment for all accrued but unpaid salary actually earned
prior to or as of the date of termination of Executive’s employment, and
vacation or paid time off accrued as of the date of termination of Executive’s
employment. Executive will not be entitled to any cash severance benefits or
additional vesting of any stock options or other equity or cash awards.

 

(ii)       Termination Without Cause or by Executive for Good Reason. In the
event of termination of Executive’s employment by the Company without Cause,
Executive will be entitled to (A) the benefits set forth in Section 5(a)(i); (B)
payment in an amount equal to: (1) three months’ base salary if terminated
within the first 12 months of employment, or (2) nine months’ base salary if
terminated after 12 months of employment, either of which may be paid in a lump
sum or, at the election of the Company, in installments consistent with the
payment of Executive’s salary while employed by the Company, subject to such
payroll deductions and withholdings as are required by law; (C) payment in full
of the prorated target bonus due for the year in which Executive was terminated
without Cause or by Executive for Good reason, subject to such payroll
deductions and withholdings as are required by law; and (D) payment, for a
period of six (6) months, of any health insurance benefits that Executive was
receiving at the time of termination of Executive’s employment under a Company
employee health insurance plan subject to COBRA, (E) all outstanding equity
grants held by Executive shall automatically vest as to the number unvested
shares that would otherwise have vested during the twelve months following
termination; and (F) with respect to any outstanding vested but unexercised
stock option grants, the post-termination exercise period shall be extended to
the earlier of the date twelve (12) months after termination or the expiration
date of the stock option. This Section 5(a)(ii) shall not apply to (x)
termination of Executive’s employment by a Related Company if Executive remains
employed by the Company, or (y) termination of Executive’s employment by the
Company if Executive remains employed by a Related Company.

 

(iii)       Change of Control. In the event the Company (or any successor in
interest to the Company that has assumed the Company’s obligation under this
Agreement) terminates Executive’s employment without Cause (as defined below) or
Executive resigns for Good Reason (as defined below) within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in Section 5(a)(i) and 5(a)(ii), and (B) accelerated vesting of
hundred percent (100%) of any then unvested stock options and restricted stock
units as may have been granted to Executive by Company. This Section 5(a)(iii)
shall not apply to (x) termination of Executive’s employment by a Related
Company if Executive remains employed by the Company or a successor in interest,
or (y) termination of Executive’s employment by the Company or a successor in
interest if Executive remains employed by a Related Company.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

4

 

 



(b)       Release. Any other provision of this Agreement notwithstanding,
Sections 5(a)(ii) and 5(a)(iii) shall not apply unless the Executive (i) has
executed a general release of all claims against the Company or its successor in
interest and the Related Companies (in a form prescribed by the Company or its
successor in interest), (ii) has returned all property in the Executive’s
possession belonging the Company or its successor in interest and any Related
Companies, and (iii) if serving as a director of the Company or any Related
Company, has tendered her written resignation as a director as provided in
Section 7.

 

(c)       Section 280G of the Code

 

(i)       Notwithstanding anything in this Agreement to the contrary, if any
payment, distribution, or other benefit provided by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), (x) constitute a “parachute payment” within the meaning of Section
280G of the Code, and (y) but for this Section 5(c) would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision thereto (the “Excise Tax”), then the Payments shall be either: (A)
delivered in full pursuant to the terms of this Agreement, or (B) delivered to
such lesser extent as would result in no portion of the payment being subject to
the Excise Tax.

 

(ii)       The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B)
shall be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(iii)       If Section 5(c)(i)(B) is given effect, the reduction shall be
accomplished in accordance with Section 409A of the Code and the following:
first by reducing, on a pro rata basis, cash Payments that are exempt from
Section 409A of the Code; second by reducing, on a pro rata basis, other cash
Payments; and third by forfeiting any equity-based awards that vest and become
payable, starting with the most recent equity-based awards that vest, to the
extent necessary to accomplish such reduction.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

5

 

 



(iv)       Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 5(c). The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 5(c).

 

(d)       Definitions. For purposes of this Section, the following definitions
shall apply:

 

(i)       “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in conceit to acquire
Voting Securities entitling them to elect a majority of the directors of
Company.

 

(ii)       “Cause” means a termination of Executive’s employment because
Executive (a) has refused to perform the explicitly stated or reasonably
assigned lawful and material duties required by Executive’s position (other than
by reason of a disability or analogous condition); (b) has committed or engaged
in a material act of theft, embezzlement, dishonesty or fraud, a breach of
confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (c) has
breached a material fiduciary duty, or willfully and materially violated any
other duty, law, rule, or regulation relating to the performance of Executive’s
duties to the Company or material policy of the Company or its successor; (d)
has been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; (e) has willfully and materially breached
any of the provisions of any agreement with the Company or its successor which
causes material injury to the Company; (f) has willfully engaged in unfair
competition with, or otherwise acted intentionally in a manner materially
injurious to the reputation, business or assets of, the Company or its
successor; or (g) has improperly induced a vendor or customer to break or
terminate any material contract with the Company or its successor or induced a
principal for whom the Company or its successor acts as agent to terminate such
agency relationship. Cause shall only exist if the Company first provides
Executive with written notice of any claimed ground for Cause and an opportunity
to cure such ground, if curable, for thirty (30) days. For purposes of this
Agreement, no act or failure to act on Executive’s part will be considered
willful unless it is done, or omitted to be done, by Executive intentionally,
not in good faith and without reasonable belief that the action or omission was
in the best interest of the Company.

 

(iii)       “Change of Control” means (A) the acquisition of Voting Securities
of Company by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Company; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement beneficially owned (as defined in Section 13(d) of the
Exchange Act, as amended, and the regulations thereunder) more than 10% of the
Voting Securities shall not constitute a Change of Control; and provided,
further, that an acquisition of Voting Securities by one or more Persons acting
as an underwriter in connection with a sale or distribution of such Voting
Securities shall not constitute a Change of Control under this clause (A); (B)
the sale of all or substantially all of the assets of Company; or (C) a merger
or consolidation of Company with or into another corporation or entity in which
the stockholders of Company immediately before such merger or consolidation do
not own, in the aggregate, Voting Securities of the surviving corporation or
entity (or the ultimate parent of the surviving corporation or entity) entitling
them, in the aggregate (and without regard to whether they constitute an
Affiliated Group) to elect a majority of the directors or persons holding
similar powers of the surviving corporation or entity (or the ultimate parent of
the surviving corporation or entity); provided, however, that in no event shall
any transaction described in clauses (A), (B) or (C) be a Change of Control if
all of the Persons acquiring Voting Securities or assets of Company or merging
or consolidating with Company are one or more Related Companies.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

6

 

 



(iv)       “Disability” means Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.

 

(v)       “Good Reason” means the occurrence of any of the following events or
circumstances without Executive’s written consent: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in Executive’s
authority, duties or responsibility; (iii) a material change in the principal
geographic location at which Executive must perform services; (iv) any
requirement that Executive engage in any illegal conduct; or (v) a material
breach by the Company of this Agreement or any other material written agreement
between Executive and the Company

 

(vi)       “Person” means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.

 

(vii)       “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

6.       Turnover of Property and Documents on Termination. Executive agrees
that on or before termination of Executive’s employment, Executive will return
to Company and all Related Companies all equipment and other property belonging
to Company and the Related Companies, and all originals and copies of
confidential information (in any and all media and formats, and including any
document or other item containing confidential information) in Executive’s
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing confidential information)
in Executive’s possession or control: (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, notations of the Executive, laboratory notes,
specifications, and drawings pertaining to the research, development, products,
patents, and technology of Company and any Related Companies; (d) any and all
intellectual property developed by Executive during the course of employment;
and (e) the manual and memoranda related to the Policies. To the extent there is
a conflict between this Section 6 and the Confidentiality and IP Agreement
executed by the Executive, the Confidentiality and IP Agreement provision
controls.

 

7.       Resignation as a Director on Termination of Employment. If Executive’s
employment by Company is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by Company with or without Cause,
and if Executive is then a member of the Board of Directors of Company or any
Related Company, Executive shall within two business days after such termination
of employment resign from the Board of Directors of Company and from the board
of directors of each and every Related Company, by delivering to Company (and
each Related Company, as applicable) a letter or other written communication
addressed to the Board of Directors of Company (and each Related Company, as
applicable) stating that Executive is resigning from the Board of Directors of
Company (and each Related Company, as applicable) effective immediately. A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

7

 

 



8.       Arbitration. Except for injunctive proceedings against unauthorized
disclosure of confidential information, any and all claims or controversies
between Company or any Related Company and Executive, including but not limited
to (a) those involving the construction or application of any of the terms,
provisions, or conditions of this Agreement or the Policies; (b) all contract or
tort claims of any kind; and ( c) any claim based on any federal, state, or
local law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
either (i) the then current Employment Dispute Resolution Rules of the American
Arbitration Association, or (ii) the then current Employment Arbitration Rules
and Procedures of the Judicial Arbitration and Mediation Service (JAMS) if the
Company or Related Company and Executive agree to have the arbitration
proceeding conducted by JAMS. Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over Company and
Executive. The location of the arbitration shall be San Francisco, California.
Unless Company or a Related Company and Executive mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or by JAMS if the arbitration is conducted by
JAMS. Company, or a Related Company, if the Related Company is a party to the
arbitration proceeding, shall pay the arbitrator’s fees and costs. Executive
shall pay for Executive’s own costs and attorneys’ fees, if any. Company and any
Related Company that is a party to an arbitration proceeding shall pay for its
own costs and attorneys’ fees, if any. However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, the
arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

9.       Severability. In the event that any of the provisions of this Agreement
or the Policies shall be held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

10.       Agreement Read and Understood. Executive acknowledges that Executive
has carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement and that Executive is entering this Agreement of Executive’s own
free will.

 

11.       Complete Agreement, Modification. This Agreement is the complete
agreement between Executive and Company on the subjects contained in this
Agreement. This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by Company or any Related Company and any
matter covered by this Agreement. No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by Company
and Executive.

 

12.       Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of California.

 



13.       Assignability. This Agreement, and the rights and obligations of
Executive and Company under this Agreement, may not be assigned by Executive.
Company may assign any of its rights and obligations under this Agreement to any
successor or surviving corporation, limited liability company, or other entity
resulting from a merger, consolidation, sale of assets, sale of stock, sale of
membership interests, or other reorganization, upon condition that the assignee
shall assume, either expressly or by operation of law, all of Company’s
obligations under this Agreement.

 

14.       Survival. This Section 14 and the covenants and agreements contained
in Sections 4, 6, and 8 of this Agreement shall survive termination of this
Agreement and Executive’s employment.

 

15.       Notices. Any notices or other communication required or permitted to
be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).

 

[Signature page follows.]

 

AgeX Therapeutics, Inc.

CFO Employment Agreement

8

 

 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the day and year first above written.

 

EXECUTIVE:         /s/ Andrea Park     Andrea Park         Address:            
          AGEX:           AgeX Therapeutics, Inc.         By: /s/ Michael D.
West     Michael D. West   Title: Chief Executive Officer   Address: 965
Atlantic Avenue, Suite 101     Alameda, California 94501  

 

Signature Page

AgeX Therapeutics, Inc.

CFO Employment Agreement

 

 



Exhibit A

 

DUTIES

 

Executive’s duties and functions shall include but not be limited to the
following:

 

●As the senior financial and accounting officer of the Company, Executive will
provide business strategy and leadership in key financial areas, including
advising the Board of Directors, and actively participating in the planning,
decision-making and execution of the Company’s financial and strategic plans.

 

●Executive will have responsibility for compliance with all reporting
obligations of a public corporation under the Exchange Act and the Company’s
disclosure obligations under the Securities Act of 1933, as amended.

 

●Provide overall leadership, financial strategy and proactive direction to the
Company’s financial organization, and recruit and develop financial talent as
required.

 

●Provide advice and counsel on all financial or accounting matters to the Chief
Executive Officer and the Board of Directors.

 

●Contribute to the strategic direction of the Company and collaborate with other
senior management and the Board of Directors to refine and implement The
Company’s strategic plan.

 

●In collaboration with the Chief Executive Officer be responsible for ensuring
that the Company has adequate capital to execute its strategic and business
plans, creating financing plans, and executing equity and debt transactions as
approved by the Board of Directors.

 

●Participate in investor relations function with the Chief Executive Officer,
including providing information to institutional investors, analysts and
shareholders.

 

●Participate actively in Board of Directors and Audit Committee meetings;
provide advice and counsel on matters pertaining to governance and corporate
compliance.

 

●Manage key relationships and serve as the Company’s principal contact with
external auditors and tax advisors.

 

 

 

 



Exhibit B

 

EXECUTIVE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by AgeX Therapeutics,
Inc., its subsidiaries, parents, affiliates, successors and assigns (together
“Company”), and the compensation paid to me now and during my employment with
Company, I, Andrea Park, hereby enter into this Executive Confidential
Information and Invention Assignment Agreement (the “Agreement”) and agree as
follows:

 

1.       Confidential Information Protections.

 

1.1       Recognition of Company’s Rights; Nondisclosure. I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Confidential Information (as defined below)
and that Company has a protectable interest therein. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information, except as
such disclosure, use or publication may be required in connection with my work
for Company, or unless an officer of Company expressly authorizes such
disclosure. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, oral, or otherwise) that
discloses and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in such Confidential Information and
recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns. I will take all reasonable precautions to
prevent the inadvertent accidental disclosure of Confidential Information.
Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that: (1) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

1.2       Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information of Company. By way
of illustration but not limitation, “Confidential Information” includes (a)
trade secrets, inventions, mask works, ideas, processes, formulas, software in
source or object code, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Intellectual Property Rights (as defined below)
therein (collectively, “Inventions”); (b) information regarding research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, margins,
discounts, credit terms, pricing and billing policies, quoting procedures,
methods of obtaining business, forecasts, future plans and potential strategies,
financial projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals, methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding customers and
potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names, representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which was known
to me prior to my employment with Company or which is generally known in the
trade or industry through no breach of this Agreement or other act or omission
by me, and I am free to discuss the terms and conditions of my employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

 

1.3       Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information or unless expressly
authorized by an officer of Company in writing.

 





Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 1

 

 



1.4       Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two-year period after the date my employment ends will
be the temporal limitation relevant to the contested restriction; provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

 

1.5       No Improper Use of Information of Prior Employers and Others. During
my employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

2.       Assignments of Inventions.

 

2.1       Definitions. As used in this Agreement, the term “Intellectual
Property Rights” means all trade secrets, Copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country; the term “Copyright” means the exclusive legal
right to reproduce, perform, display, distribute and make derivative works of a
work of authorship (as a literary, musical, or artistic work) recognized by the
laws of any jurisdiction or country; and the term “Moral Rights” means all
paternity, integrity, disclosure, withdrawal, special and any other similar
rights recognized by the laws of any jurisdiction or country.

 

2.2       Excluded Inventions and Other Inventions. Attached hereto as Exhibit A
is a list describing all existing Inventions, if any, (a) that are owned by me
or in which I have an interest and were made or acquired by me prior to my date
of first employment by Company, (b) that may relate to Company’s business or
actual or demonstrably anticipated research or development, and (c) that are not
to be assigned to Company (“Excluded Inventions”). If no such list is attached,
I represent and agree that it is because I have no Excluded Inventions. For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (as defined below) and Excluded Inventions. I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions. To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have
validly and irrevocably granted to me the right to grant the license stated
above.

 

2.3       Assignment of Company Inventions. Inventions assigned to Company or to
a third party as directed by Company pursuant to Section 2.6 are referred to in
this Agreement as “Company Inventions.” Subject to Section 2.4 and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to Company all my right, title, and interest in and to any and all Inventions
(and all Intellectual Property Rights with respect thereto) made, conceived,
reduced to practice, or learned by me, either alone or with others, during the
period of my employment by Company. To the extent required by applicable
Copyright laws, I agree to assign in the future (when any copyrightable
Inventions are first fixed in a tangible medium of expression) my Copyright
rights in and to such Inventions. Any assignment of Company Inventions (and all
Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights. To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

 

2.4       Unassigned or Nonassignable Inventions. I recognize that this
Agreement will not be deemed to require assignment of any Invention that is
covered under California Labor Code section 2870(a) (the “Specific Inventions
Law”) except for those Inventions that are covered by a contract between Company
and the United States or any of its agencies that require full title to such
patent or Invention to be in the United States.

 

Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 2

 

 



2.5       Obligation to Keep Company Informed. During the period of my
employment, I will promptly and fully disclose to Company in writing all
Inventions authored, conceived, or reduced to practice by me, either alone or
jointly with others. At the time of each such disclosure, I will advise Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of the Specific Inventions Law; and I will at that time provide
to Company in writing all evidence necessary to substantiate that belief.
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under the Specific Inventions Law. I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under the Specific Inventions Law.

 

2.6       Government or Third Party. I agree that, as directed by Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.

 

2.7       Ownership of Work Product. I agree that Company will exclusively own
all work product that is made by me (solely or jointly with others) within the
scope of my employment, and I hereby irrevocably and unconditionally assign to
Company all right, title and interest worldwide in and to such work product. I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.

 

2.8       Enforcement of Intellectual Property Rights and Assistance. I will
assist Company in every proper way to obtain, and from time to time enforce,
United States and foreign Intellectual Property Rights and Moral Rights relating
to Company Inventions in any and all countries. To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as Company may reasonably request for use in applying
for, obtaining, perfecting, evidencing, sustaining and enforcing such
Intellectual Property Rights and the assignment thereof. In addition, I will
execute, verify and deliver assignments of such Intellectual Property Rights to
Company or its designee, including the United States or any third party
designated by Company. My obligation to assist Company with respect to
Intellectual Property Rights relating to such Company Inventions in any and all
countries will continue beyond the termination of my employment, but Company
will compensate me at a reasonable rate after my termination for the time
actually spent by me at Company’s request on such assistance. In the event
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in the
preceding paragraph, I hereby irrevocably designate and appoint Company and its
duly authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and on my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me. I hereby waive and quitclaim to Company any and all
claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Intellectual Property Rights assigned under this Agreement
to Company.

 

2.9       Incorporation of Software Code. I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company except in strict compliance with
Company’s policies regarding the use of such software.

 

3.       Records. I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

 

4.       Duty of Loyalty During Employment. I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

 

5.       No Solicitation of Executives, Consultants or Contractors. I agree that
during the period of my employment and for the one year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact.

 

Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 3

 

 



6.       Reasonableness of Restrictions.

 

6.1       I agree that I have read this entire Agreement and understand it. I
agree that this Agreement does not prevent me from earning a living or pursuing
my career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.

 

6.2       In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and Company agree
that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.

 

6.3       If the court declines to enforce this Agreement in the manner provided
in subsection 6.2, Company and I agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.

 

7.       No Conflicting Agreement or Obligation. I represent that my performance
of all the terms of this Agreement and as an employee of Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

 

8.       Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Prior to leaving, I will
cooperate with Company in attending an exit interview and completing and signing
Company’s termination statement if required to do so by Company.

 

9.       Legal and Equitable Remedies.

 

9.1       I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

 

9.2       In the event Company enforces this Agreement through a court order, I
agree that the restrictions of Section 5 will remain in effect for a period of
12 months from the effective date of the Order enforcing the Agreement.

 

10.       Notices. Any notices required or permitted under this Agreement will
be given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

 

11.       Publication of This Agreement to Subsequent Employer or Business
Associates of Executive.

 

11.1       If I am offered employment or the opportunity to enter into any
business venture as owner, partner, consultant or other capacity while the
restrictions described in Section 5 of this Agreement are in effect I agree to
inform my potential employer, partner, co-owner and/or others involved in
managing the business with which I have an opportunity to be associated of my
obligations under this Agreement and also agree to provide such person or
persons with a copy of this Agreement.

 

Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 4

 

 



11.2       I agree to inform Company of all employment and business ventures
which I enter into while the restrictions described in Section 5 of this
Agreement are in effect and I also authorize Company to provide copies of this
Agreement to my employer, partner, co-owner and/or others involved in managing
the business with which I am employed or associated and to make such persons
aware of my obligations under this Agreement.

 

12.       General Provisions.

 

12.1       Governing Law; Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of California as
such laws are applied to agreements entered into and to be performed entirely
within California between residents of California. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

12.2       Severability. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

 

12.3       Successors and Assigns. This Agreement is for my benefit and the
benefit of Company, its successors, assigns, parent corporations, Related
Companies, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.

 

12.4       Survival. This Agreement shall survive the termination of my
employment, regardless of the reason, and the assignment of this Agreement by
Company to any successor in interest or other assignee.

 

12.5       Employment At-Will. I agree and understand that nothing in this
Agreement will change my at-will employment status or confer any right with
respect to continuation of employment by Company, nor will it interfere in any
way with my right or Company’s right to terminate my employment at any time,
with or without cause or advance notice.

 

12.6       Waiver. No waiver by Company of any breach of this Agreement will be
a waiver of any preceding or succeeding breach. No waiver by Company of any
right under this Agreement will be construed as a waiver of any other right.
Company will not be required to give notice to enforce strict adherence to all
terms of this Agreement.

 

12.7       Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

12.8       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be taken together and deemed to be one instrument. This Agreement may also be
executed and delivered by facsimile signature, PDF or any electronic signature
complying with the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com).

 

12.9       Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

 



Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 5

 

 



This Agreement shall be effective as of May 15, 2020.

 

  EMPLOYEE:         I have read, understand, and Accept this agreement and have
been given the opportunity to Review it with independent legal counsel.        
/s/ Andrea Park   (Signature)         Andrea Park   Name         6/22/2020  
Date         Address:           COMPANY:         Accepted and agreed        
AgeX Therapeutics, Inc.         By: /s/ Michael D. West   Name: Michael D. West
  Title: CEO   Address: 965 Atlantic Avenue, Suite 101     Alameda, CA 94501

 

Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 6

 

 



Exhibit A

to the

Executive Confidential Information And Inventions Assignment Agreement

 

Excluded Inventions

 

TO: AgeX Therapeutics, Inc. FROM: /s/ Andrea Park DATE: 6/22/2020

 

 

1.       Excluded Inventions Disclosure. Except as listed in Section 2 below,
the following is a complete list of all Excluded Inventions:

 

  ☐ No Excluded Inventions.         ☐ See below:                                
                  ☐ Additional sheets attached.

 

2.       Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to the Excluded Inventions
generally listed below, the intellectual property rights and duty of
confidentiality with respect to which I owe to the following party(ies):

 

  Excluded Invention   Party(ies)   Relationship 1.           2.           3.  
       

 

 

  ☐ Additional sheets attached.

 



Signature Page
AgeX Therapeutics, Inc.
CFO Employment Agreement

 

Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 7

 

 



3.       Limited Exclusion Notification.

 

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a.       Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b.       Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 



Executive Confidential Information and Inventions Assignment Agreement

Andrea Park

Page 8

 